Citation Nr: 1723254	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from July 1979 to May 1983, with additional service in the Army National Guard from August 1986 to August 1987 and from October 1988 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously remanded by the Board in December 2014 and February 2016.  The case has been returned to the Board for review.
 
The Board acknowledges that the issue of whether new and material evidence was received to reopen previously denied claims of entitlement to service connection for right and left carpal tunnel syndrome were reopened and remanded by another Veterans Law Judge (VLJ) in a December 2014 decision following a July 2014 Travel Board hearing.  However, considering that the VLJ who held the July 2014 hearing and rendered the December 2014 decision dealt with only the issues of whether new and material evidence had been received to reopen the claims and did not address the claims de novo on the merits, the Board concludes that a panel decision is not necessary.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). 

The Veteran also testified at a September 2015 Board videoconference hearing before the undersigned VLJ after requesting an additional de novo hearing on the merits of her service connection claims in May 2015.  Although the undersigned VLJ erroneously characterized the issues before the Board at the hearing as "whether new and material evidence has been received to reopen claims of service connection for right carpal tunnel syndrome and left carpal tunnel syndrome," the Board finds that the Veteran has not been prejudiced because the VLJ and the Veteran's attorney still addressed the elements of the service connection claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103 (c)(2)).

The Board notes that the Veteran was previously represented by a private attorney.  In a January 2017 letter, the attorney indicated that the office was no longer representing the Veteran and she was notified.  The Veteran has not objected to the attorney's withdrawal of representation.  Since the attorney withdrew, the Veteran has not appointed a new attorney, agent, or representative, and she is unrepresented before the Board in this appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's February 2016 remand, the Veteran was scheduled for a VA medical examination in June 2016 concerning the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran states that her disability is related to her work as a typist/clerk during her military service.  Additionally, the Veteran has reported that she suffered from numbness and tingling in her hands during service and that her symptoms have continued since onset in service.  The February 2016 remand directed the VA examiner to address the Veteran's reports that her carpal tunnel syndrome symptoms began in service and have continued since service.  However, the June 2016 VA examiner did not discuss the Veteran's statements that she had symptoms of carpal tunnel syndrome during service that have continued to the present.  The Board finds that an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to any outstanding treatment records regarding carpal tunnel syndrome, to include the following:

a)  All treatment records from HIMG.

b)  All treatment records from University Family Practice, to include records from Dr. H.  

2.  Thereafter, obtain an addendum opinion from the examiner who provided the June 2016 VA examination, or another suitably qualified VA examiner, regarding the nature and etiology of any bilateral carpal tunnel syndrome.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:  

Provide an opinion as to whether, it is at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service?

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's statements that her carpal tunnel syndrome symptoms began in service and has continued since her active service.  Additionally, any opinion given should reflect consideration of the Veteran's reports of repetitive use of the hands as part of her military service as a typist. 

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for right and/or left carpal tunnel syndrome.  If any benefit sought remains denied, furnish the Veteran with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




